DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/01/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment of the claims and persuasive remarks or the filing of the terminal disclaimer: (1) the objection to claim 27 has been withdrawn; (2) the 35 U.S.C. 103(a) rejections of claims 22-26, 28-30, 32, 33 and 36-40 over Carpenter et al. and Bell have been withdrawn; (3) the 35 U.S.C. 103(a) rejection of claim 27 over Carpenter et al., Bell, and Mussawir-Key has been withdrawn; (4) the 35 U.S.C. 103(a) rejection of claim 31 over Carpenter et al., Bell, Mussawir-Key and Zhao has been withdrawn; (5) the 35 U.S.C. 103(a) rejections of claims 34 and 35 over Carpenter et al., Bell and Merrill et al. have been withdrawn; (6) the 35 U.S.C. 103(a) rejections of claims 41 and 42 over Carpenter et al. have been withdrawn; and (7) the nonstatutory double patenting rejections of claims 22-25 and 32-42 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 22-42
Withdrawn claims: None
Previously cancelled claims: 1-21
Newly cancelled claims: 42 (by Examiner’s Amendment)
Amended claims: 22, 27 and 41
New claims: None
Claims currently under consideration: 22-41
Currently rejected claims: None
Allowed claims: 22-41

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 42 has been deleted.
(The claim is deleted due to failing to include all the limitations of the claim upon which it depends, since the concentration ranges for the dry blend and water fall outside the required ranges of parent claim 41.)
Authorization for this examiner’s amendment was given by Clifford Schlecht on 04/16/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are comparable to those for parent application 13/835,846, which issued as U.S. No. 10,531,673. Specifically, independent claims 22 and 41 as presently amended require a particular starch component and concentration in the dry blend that causes an analogue cheese produced with the blend to exhibit particular shredding and melting properties. The Boone Declaration submitted 04/01/2021 showed that increased starch concentration alone is insufficient to necessarily cause a resultant cheese to exhibit the claimed shredding properties, since the comparative samples were too soft and smeared rather than shredding (Boone Declaration, ¶¶5-10; Applicant’s Remarks, p. 6, ¶3 – p. 9, ¶1). The primary reference, Carpenter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793